                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK


__________________________________________

UNITED STATES OF AMERICA,
                                                               DECISION and ORDER
-vs-
                                                               18-CR-6058
MICHAEL T. CAMERON
                      Defendants.
__________________________________________




       This case was referred by text order of the undersigned, entered April 18, 2018, to

Magistrate Judge Jonathan W. Feldman, pursuant to 28 U.S.C. § 636(b)(1)(A)-(B), ECF

No. 20. On August 8, 2018, Defendant, proceeding pro se, filed the following dispositive

motions: motion to dismiss for lack of personal and subject matter jurisdiction, ECF No. 42;

motion to dismiss for failing to identify anyone who has committed a federal crime, ECF

No. 43; motion to dismiss on speedy trial grounds, ECF No. 44; a motion for proof of all

elements (directed at the sufficiency of the subject indictment), ECF No. 46; motion to

dismiss because the member of the Marshal Service who signed the underlying federal

complaint against him did not have the authority to do so, ECF No. 47; and motion to

suppress statements made to the police after his arrest for failure to advise him of his

Miranda warnings, ECF No. 48, for which an evidentiary hearing was held on October 17,

2018, ECF No. 59. Subsequently, Defendant filed two additional dispositive motions. On

October 18, 2018, he filed a motion for summary judgment, ECF No. 60, and on February

19, 2019, he filed another motion to dismiss the subject indictment on speedy trial grounds,

                                            -1-
ECF No. 78.

       Defendant also filed a number of non-dispositive motions. On August 8, 2018,

Defendant filed a motion to enter exhibits, ECF No. 45, and a motion for an evidentiary

hearing, ECF No. 49 (which as Magistrate Judge Feldman observed was not actually an

application for an evidentiary hearing, but rather a request for discovery, subpoenas for

all witnesses, and an investigator). Additionally, on August 29, 2018, Defendant filed

another non-dispositive application, a motion to move exhibits into evidence, ECF No. 55.

       On March 5, 2019, Magistrate Judge Feldman filed a Decision and Order (“D&O”)

and a Report and Recommendation (“R&R”), ECF No. 81, addressing Defendant’s

applications. In his D&O, Magistrate Judge Feldman denied Defendant’s motion to enter

exhibits, ECF No. 45, and his motion to move exhibits into evidence, ECF No. 55, without

prejudice to renew and should be deferred to the trial judge. Regarding Defendant’s motion

for an evidentiary hearing, ECF No. 49, Magistrate Judge Feldman denied his request for

an investigator, deferred the question of subpoenas to the trial court, directed the

government to disclose all evidence it intends to use against him not later than two weeks

before trial or the pretrial conference, whichever is earlier, and noted “because it does not

appear that any specific request is at issue, the application is therefore denied without

prejudice to renew should a specific Brady request arise.” D&O and R&R, ECF No. 81, p

17.

       In his R&R, Magistrate Judge Feldman recommended that Defendant’s motions to

dismiss, ECF No. 42, No. 43, No. 44, No. 47, and No. 76 all be denied. He further

recommended that Defendant’s motion for proof of all elements, ECF No. 46 and his

                                             -2-
motion for summary judgment, ECF No. 60, also be denied. Finally, Magistrate Judge

Feldman recommended that the Defendant’s motion to suppress statements, ECF No. 48,

be denied, based upon his determination that the statement at issue, “I’m wanted and I’m

on the run,” made to Monroe County Sheriff’s Deputy Nermin Hamzic was spontaneous.

       After being granted a number of extension requests, Defendant timely filed his

“Objections in Response to Magistrates Orders and Recommendation” on May 22, 2019.

In this filing, however, Defendant exceeds the boundaries of his previous applications that

were the subjects of Magistrate Judge Feldman’s D&O and R&R, That is, Defendant goes

beyond merely making additional arguments in support of the relief he sought and which

Magistrate Judge Feldman had the opportunity to consider.            He makes additional

applications which were not before Magistrate Judge Feldman and challenges, among

other things, the issuance of a writ of Habeas Corpus Ad Prosequendum, the

constitutionality of the Sex Offender Registration and Notification Act, his lack of a

preliminary hearing, and the fact that his then attorney, and not he, entered an initial not

guilty plea. Such “objections” do not supplement Defendant’s previous applications before

Magistrate Judge Feldman. Accordingly, they could be summarily denied. Nonetheless,

because of Defendant’s pro se status, the Court has considered them ab initio, finds them

to be without merit, and upon due consideration, denies them.

       Pursuant to 28 U.S.C. § 636(b)(1)(A), this Court must determine whether Magistrate

Judge Feldman’s D&O, as detailed above, was clearly erroneous or contrary to law. An

order is “clearly erroneous” when the reviewing court is “left with the definite and firm

conviction that a mistake has been committed.” Chen v. Bd. Of Immigration Appeals, 435

                                            -3-
F.3d 141, 145–46 (2d Cir. 2006) (quoting Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S.

844, 855 (1982)). An order is “contrary to law” when it “fails to apply or misapplies relevant

statutes, case law or rules of procedure.” Collens v. City of New York, 222 F.R.D. 249, 251

(S.D.N.Y. 2004) (internal quotations omitted).

         Upon consideration of Magistrate Judge Feldman’s D&O and R&R, and after

considering Defendant’s objections, the Court finds that Magistrate Judge Feldman’s D&O

and R&R were neither clearly erroneous nor contrary to law. Accordingly, for the reasons

set forth in Magistrate Judge Feldman’s D&O and R&R, ECF No. 81, Defendant’s motion

to enter exhibits, ECF No. 45 and his motion to move exhibits into evidence, ECF No. 55,

is deferred to this Court. Defendant’s motion for an evidentiary hearing, ECF No. 49, is

denied. As to his request for an investigator, it is deferred on the question of subpoenas

and is granted as to discovery and, in that regard, the government must disclose all

evidence it intends to use against Defendant not later than two weeks before trial or the

pretrial conference, whichever is earlier; and is denied without prejudice to renew as to any

Brady.

         Pursuant to 28 U.S.C. § 636(b)(1), this Court must make a de novo determination

of those portions of Magistrate Judge Feldman’s R&R to which objections have been

made. Upon a de novo review of the R&R, including a review the transcript of the

evidentiary hearing held on October 17, 2018, ECF No. 59, and after consideration of

Defendant’s objections, the Court accepts Magistrate Judge Feldman’s proposed findings

and recommendations.




                                             -4-
        Accordingly, for the reasons set forth in Magistrate Judge Feldman's R&R, ECF

No. 81, Defendant’s motions to dismiss, ECF No. 42, No. 43, No. 44, No. 47, and No. 76

are denied. Defendant’s motion for proof of all elements, ECF No. 46 and his motion for

summary judgment, ECF No. 60 are denied. Finally, Defendant’s motion to suppress ECF

No. 48, the statement “I’m wanted and I’m on the run,”is denied.

IT IS SO ORDERED.

Dated: June 21, 2019
       Rochester, New York
                                        ENTER:

                                        /s/ Charles J. Siragusa
                                        CHARLES J. SIRAGUSA
                                        United States District Judge\




                                          -5-
